Title: To George Washington from David Salisbury Franks, 24 November 1780
From: Franks, David Salisbury
To: Washington, George


                        
                            Sir
                            Robinsons House 24th November 1780
                        
                        I hope this Letter and the Proceedings of the Court of Enquiry into my Conduct, will both be handed to your
                            Excellency at the same time.
                        Being fully conscious of my own Integrity, I have no doubt but the Report will be such as must silence the
                            most malicious.
                        As Your Excellency has been pleas’d to comply with Col. Varick’s Request respecting the Publication of the
                            Report of the Court of Enquiry, in his Case; I have every Reason to hope your Humanity & Indulgence in this
                            Instance will also be extended to me, and if entirely consonant to Your Excellency’s Judgement, the same Mode of
                            Publication may be pursued.
                        The length of time which has elapsed since Arnold Defection makes me very solicitous that the Report may be
                            put in orders as soon as possible, many People are to this Hour inclin’d to think that my Connection with Arnold could not
                            be void of criminallity.
                        Reposing entire Confidence in Your Excellency’s Goodness, I remain Sir with the highest Respect Your most
                            obliged & obedient humble Servant
                        
                            Davd S. Franks
                        
                    